       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN
_______________________________________________________________________________

DANIEL DUWE and MARY DUWE
1986 River Vista Drive
Mosinee, WI 54455

                            Plaintiffs,     COMPLAINT
                                            Case No.: 19-cv-294
                                            Case Code: 30107-Personal Injury-Other
THOMAS E. PRICE                                           30100-Product Liability
Secretary of the Department of              CLAIM IN EXCESS OF $75,000
Health and Human Services
c/o Assistant U.S. Attorney Greg Haanstad
530 Federal Building
517 East Wisconsin Avenue
Milwaukee, WI 53202

                            Involuntary Plaintiff,
       v.

RUST-OLEUM CORPORATION
c/o Its Registered Agent Corporation Service Company
8040 Excelsior Drive, Suite 400
Madison, WI 53717

ABC INSURANCE COMPANY

BALL CORPORATION
c/o Its Registered Agent CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

DEF INSURANCE COMPANY

                            Defendants.


       Plaintiffs, Daniel Duwe and Mary Duwe, complain of defendants as follows:

       1.     Plaintiffs, Daniel Duwe and Mary Duwe, are married adult citizens of the State of

Wisconsin residing at 1986 River Vista drive, Mosinee, Wisconsin.




                                              1
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 2 of 11



       2.      Involuntary Plaintiff, Thomas E. Price, Secretary of the United States Department

of Health and Human Services, has oversight responsibility for the Health Care Financing

Administration, the agency responsible for administering the federal Medicare program. Upon

information and belief, the Medicare program paid health claims on behalf of Plaintiff, Daniel

Duwe, for medical care and services rendered as a result of the incident that is the subject of this

case. Pursuant to 42 U.S.C. Section 1395y(b)(2), Medicare may be entitled to reimbursement for

related paid claims if Plaintiff recovers through settlement or judgement against a third-party.

       3.      Defendant Rust-Oleum Corporation is an Illinois corporation doing substantial

business in the State of Wisconsin and with a Wisconsin Registered Agent, Corporation Service

Company, located at 8040 Excelsior Drive, Suite 400, Madison, Wisconsin.

       4.      Defendant, ABC Insurance Company, is a foreign or domestic corporation. At all

times pertinent to ABC Insurance Company provided a policy of liability insurance to the

Defendant, Rust-Oleum Corporation, which insured them against liability for damages that arose

from an occurrence such as occurred in this case. Plaintiffs at this time are not aware of the name

of the Insurance Company that provided such coverage and hereby designates it by the fictitious

name ABC until such time as its identity may become known.

       5.      Defendant Ball Corporation is a Colorado corporation doing substantial business

in the State of Wisconsin and with a Wisconsin Registered Agent, CT Corporation System,

located at 301 S. Bedford Street, Suite 1, Madison, Wisconsin.

       6.      Defendant, DEF Insurance Company, is a foreign or domestic corporation. At all

times pertinent to DEF Insurance Company provided a policy of liability insurance to the

Defendant, Ball Corporation, which insured them against liability for damages that arose from an

occurrence such as occurred in this case. Plaintiffs at this time are not aware of the name of the



                                                 2
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 3 of 11



Insurance Company that provided such coverage and hereby designates it by the fictitious name

DEF until such time as its identity may become known.

                                  PERSONAL JURISDICTION

       7.      Defendant Rust-Oleum Corporation designed, manufactured, distributed,

marketed, advertised, and sold Rust-Oleum Spray Paint, including the Gloss Protective Enamel

spray paint can at issue in this case into the stream of commerce, including transactions directly

conducted by and/or through Rust-Oleum facilities in Wisconsin or third-party distributors.

       8.      Defendant Rust-Oleum Corporation operates a facility located at 8105 95th Street

in Pleasant Prairie, Wisconsin.

       9.      Defendant Rust-Oleum sells its products to the public through distributors such as

Menards, Home-Depot, Lowe’s, Hallman-Lindsay, Wal-Mart, Woodman’s, and various other

hardware stores. Rust-Oleum brands are available at more than 22 locations near the zip code of

54455, where the Plaintiff resides, and at least 20 more locations within the Western District.

       10.     Defendant Rust-Oleum marketed, advertised, and sold their products in the State

of Wisconsin and knew during the manufacture and sale of its products that the spray paint can

in question would be purchased and used by consumers in the Wisconsin market.

       11.     Defendant Rust-Oleum’s contacts with the State of Wisconsin are systematic,

ongoing, and sufficient to support the proper exercise of personal jurisdiction over them.

       12.     Additionally, and in the alternative, Defendant Rust-Oleum Corporation

purposefully availed itself of the Wisconsin market, placed their products into the stream of

commerce and conferring jurisdiction comports with the notions of fair play and substantial

justice. Defendant Rust-Oleum Corporation’s contacts with the State of Wisconsin are sufficient

to support proper exercise of personal jurisdiction.



                                                 3
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 4 of 11



       13.     Defendant Ball Corporation designed, manufactured, distributed, marketed,

advertised, and sold the spray paint can that was eventually branded as Rust-Oleum Spray Paint,

including the Gloss Protective Enamel spray paint can at issue in this case into the stream of

commerce, including transactions directly conducted by and/or through Rust-Oleum facilities in

Wisconsin or third-party distributors.

       14.     Defendant Ball Corporation sells its products to the public through distributors

such as Menards, Home-Depot, Lowe’s, Hallman-Lindsay, Wal-Mart, Woodman’s, and various

other hardware stores. Ball Corporation spray paint cans with the Rust-Oleum brand name are

available at more than 22 locations near the zip code of 54455, where the Plaintiff resides, and at

least 20 more locations within the Western District.

       15.     Defendant Ball Corporation marketed, advertised, and sold their products in the

State of Wisconsin and knew during the manufacture and sale of its products that the spray paint

can in question would be purchased and used by consumers in the Wisconsin market.

       16.     Defendant Ball Corporation’s contacts with the State of Wisconsin are systematic,

ongoing, and sufficient to support the proper exercise of personal jurisdiction over them.

       17.     Additionally, and in the alternative, Defendant Ball Corporation purposefully

availed itself of the Wisconsin market, placed their products into the stream of commerce and

conferring jurisdiction comports with the notions of fair play and substantial justice. Defendant

Ball Corporation’s contacts with the State of Wisconsin are sufficient to support proper exercise

of personal jurisdiction.

                                             VENUE

       18.     The incident which forms the basis of this complaint occurred in Marathon

County, Wisconsin, which is in the Western District of Wisconsin.



                                                 4
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 5 of 11



       19.     The Rust-Oleum spray paint can at issue was sold by Rust-Oleum and Ball

Corporation, first offered for sale, and purchased in the Western District of Wisconsin.

                                       GENERAL ALLEGATIONS

       20.     On July 18, 2016, Daniel Duwe was using a 12oz. can of Rust-Oleum Gloss

Protective Enamel spray paint at his home in Mosinee, Wisconsin, when the aerosol can

exploded and struck him in the face.

       21.     Defendant Rust-Oleum Corporation designed, manufactured, marketed,

advertised, and sold the subject Rust-Oleum Gloss Protective Enamel spray paint Daniel Duwe

was using when it exploded.

       22.     Defendant Ball Corporation designed, manufactured, and sold the subject Rust-

Oleum Gloss Protective Enamel spray paint Daniel Duwe was using when it exploded.

       23.     On the above date and time, the Rust-Oleum Gloss Protective Enamel spray paint

can was defective and unreasonably dangerous.

       24.     As a result of the defects in the Rust-Oleum spray paint can, Daniel Duwe

sustained personal injuries for which he claims damages in excess of $75,000.

       25.     As a result of the defects in the Rust-Oleum spray paint can, Mary Duwe was

deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting in

damages in an unspecified amount to be determined at trial.

                        FIRST CAUSE OF ACTION – STRICT LIABILITY
                                      RUST-OLEUM

       26.     Plaintiffs reallege and reincorporate paragraphs 1 through 25 herein.

       27.     The Rust-Oleum Gloss Protective Enamel spray paint can, which injured the

Plaintiff, Daniel Duwe, was designed, manufactured, tested, marketed, advertised, distributed,

and sold by Defendant, Rust-Oleum Corporation.

                                                5
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 6 of 11



       28.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective and

unreasonably dangerous in design, manufacture, marketing, and warnings when it left the

possession and control of Defendant, Rust-Oleum Corporation.

       29.     At the time the Rust-Oleum Gloss Protective Enamel spray paint can, which

injured Plaintiff, Daniel Duwe, was sold and placed on the market, it was in a defective and

unreasonably dangerous condition to users and consumers.

       30.     The Rust-Oleum Gloss Protective Enamel spray paint can reached the Plaintiff,

Daniel Duwe, without substantial change in the condition in which it was sold.

       31.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

foreseeable risks of harm could have been reduced or avoided by the adoption of a reasonable

alternative design by Defendant, Rust-Oleum Corporation, and the omission of the alternative

design rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably safe.

       32.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

it departed from its intended design.

       33.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

foreseeable risks of harm could have been reduced or avoided by the provision of reasonable

instructions or warnings by the Defendant, Rust-Oleum Corporation, and the omission of the

instructions or warnings rendered the Rust-Oleum Gloss Protective Enamel spray paint can not

reasonably safe.

       34.     The unreasonably dangerous and defective condition of the Rust-Oleum Gloss

Protective Enamel spray paint can was a substantial factor causing the injuries and damages

sustained by Plaintiff, Daniel Duwe.




                                                6
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 7 of 11



       35.     At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it

was being used in a manner reasonably anticipated by the Defendant, Rust-Oleum Corporation.

       36.     As a result of the defects in the Rust-Oleum spray paint can, Plaintiff, Daniel

Duwe sustained personal injuries for which he claims damages in excess of $75,000.

       37.     As a result of the defects in the Rust-Oleum spray paint can, Plaintiff, Mary Duwe

was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting

in damages in an unspecified amount to be determined at trial.

                         SECOND CAUSE OF ACTION – NEGLIGENCE
                                    RUST-OLEUM

       38.     Plaintiffs reallege and reincorporate paragraphs 1 through 37 herein.

       39.     Defendant, Rust-Oleum Corporation, designed, manufactured, tested, marketed,

distributed, and sold the Rust-Oleum Gloss Protective Enamel spray paint can in the ordinary

course of business.

       40.     Defendant, Rust-Oleum Corporation, was negligent in the design, testing,

manufacture, warnings, and sale of the Rust-Oleum Gloss Protective Enamel spray paint can,

which injured Plaintiff, Daniel Duwe.

       41.     The negligence of Defendant, Rust-Oleum Corporation, was a substantial factor in

causing Plaintiff, Daniel Duwe’s serious, permanent, and disabling injuries.

       42.     At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it

was being used in a manner reasonably anticipated by the Defendant, Rust-Oleum Corporation.

       43.     As a result of the negligence of Rust-Oleum Corporation, Plaintiff, Daniel Duwe

sustained personal injuries for which he claims damages in excess of $75,000.




                                                 7
       Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 8 of 11



       44.     As a result of the negligence of Rust-Oleum Corporation, Plaintiff, Mary Duwe

was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting

in damages in an unspecified amount to be determined at trial.

                        THIRD CAUSE OF ACTION – STRICT LIABILITY
                                  BALL CORPORATION

       45.     Plaintiffs reallege and reincorporate paragraphs 1 through 44 herein.

       46.     The Rust-Oleum Gloss Protective Enamel spray paint can, which injured the

Plaintiff, Daniel Duwe, was designed, manufactured, tested, marketed, advertised, distributed,

and sold by Defendant, Ball Corporation.

       47.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective and

unreasonably dangerous in design, manufacture, marketing, and warnings when it left the

possession and control of Defendant, Ball Corporation.

       48.     At the time the Rust-Oleum Gloss Protective Enamel spray paint can, which

injured Plaintiff, Daniel Duwe, was sold and placed on the market, it was in a defective and

unreasonably dangerous condition to users and consumers.

       49.     The Rust-Oleum Gloss Protective Enamel spray paint can reached the Plaintiff,

Daniel Duwe, without substantial change in the condition in which it was sold.

       50.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

foreseeable risks of harm could have been reduced or avoided by the adoption of a reasonable

alternative design by Defendant, Ball Corporation, and the omission of the alternative design

rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably safe.

       51.     The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

it departed from its intended design.




                                                8
        Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 9 of 11



        52.    The Rust-Oleum Gloss Protective Enamel spray paint can was defective because

foreseeable risks of harm could have been reduced or avoided by the provision of reasonable

instructions or warnings by the Defendant, Ball Corporation, and the omission of the instructions

or warnings rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably

safe.

        53.    The unreasonably dangerous and defective condition of the Rust-Oleum Gloss

Protective Enamel spray paint can was a substantial factor causing the injuries and damages

sustained by Plaintiff, Daniel Duwe.

        54.    At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it

was being used in a manner reasonably anticipated by the Defendant, Ball Corporation.

        55.    As a result of the defects in the Rust-Oleum spray paint can, Plaintiff, Daniel

Duwe sustained personal injuries for which he claims damages in excess of $75,000.

        56.    As a result of the defects in the Rust-Oleum spray paint can, Plaintiff, Mary Duwe

was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting

in damages in an unspecified amount to be determined at trial.

                          FOURTH CAUSE OF ACTION – NEGLIGENCE
                                  BALL CORPORATION

        57.    Plaintiffs reallege and reincorporate paragraphs 1 through 56 herein.

        58.    Defendant, Ball Corporation, designed, manufactured, tested, marketed,

distributed, and sold the Rust-Oleum Gloss Protective Enamel spray paint can in the ordinary

course of business.

        59.    Defendant, Ball Corporation, was negligent in the design, testing, manufacture,

warnings, and sale of the Rust-Oleum Gloss Protective Enamel spray paint can, which injured

Plaintiff, Daniel Duwe.

                                                 9
      Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 10 of 11



       60.     The negligence of Defendant, Ball Corporation, was a substantial factor in

causing Plaintiff, Daniel Duwe’s serious, permanent, and disabling injuries.

       61.     At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it

was being used in a manner reasonably anticipated by the Defendant, Ball Corporation.

       62.     As a result of the negligence of Ball Corporation, Plaintiff, Daniel Duwe

sustained personal injuries for which he claims damages in excess of $75,000.

       63.     As a result of the negligence of Ball Corporation, Plaintiff, Mary Duwe was

deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting in

damages in an unspecified amount to be determined at trial.

       WHEREFORE, Plaintiffs, Daniel Duwe and Mary Duwe, demand judgment in their favor for

damages against the defendants jointly and severally together with the taxable costs and

disbursements incurred herein.

       Furthermore, in the event the representatives of Medicare timely and properly appears in this

action, then for judgment determining the rights of Medicare as against the defendants and any and

all parties which may be added to this lawsuit in the future upon any claim of subrogation or

reimbursement asserted by Medicare and to the extent that Medicare may be entitled to judgment.

       In the alternative, if representatives of Medicare do not timely and properly appear in this

action then for default judgment determining that Medicare has no claim of subrogation or

reimbursement.




                                                10
     Case: 3:19-cv-00294-wmc Document #: 1 Filed: 04/16/19 Page 11 of 11




      Dated at Milwaukee, Wisconsin this 16th day of April, 2019.

                                          MURPHY & PRACHTHAUSER
                                          Attorneys for Plaintiffs, Daniel Duwe and
                                          Mary Duwe


                                          By: electronically signed by Thadd J. Llaurado
                                                 Thadd J. Llaurado (#1000773)
                                                 Michelle M. Hockers (#1095173)
P. O. ADDRESS:
330 Kilbourn, Suite 1200
330 East Kilbourn Avenue
Milwaukee, WI 53202
(414) 271-1011
tllaurado@murphyprachthauser.com
mhockers@murphyprachthauser.com




                                             11
